Case 2:19-bk-12589-SK   Doc 21 Filed 06/12/19 Entered 06/12/19 17:37:54   Desc
                         Main Document    Page 1 of 19
Case 2:19-bk-12589-SK   Doc 21 Filed 06/12/19 Entered 06/12/19 17:37:54   Desc
                         Main Document    Page 2 of 19
Case 2:19-bk-12589-SK   Doc 21 Filed 06/12/19 Entered 06/12/19 17:37:54   Desc
                         Main Document    Page 3 of 19
Case 2:19-bk-12589-SK   Doc 21 Filed 06/12/19 Entered 06/12/19 17:37:54   Desc
                         Main Document    Page 4 of 19
Case 2:19-bk-12589-SK   Doc 21 Filed 06/12/19 Entered 06/12/19 17:37:54   Desc
                         Main Document    Page 5 of 19
Case 2:19-bk-12589-SK   Doc 21 Filed 06/12/19 Entered 06/12/19 17:37:54   Desc
                         Main Document    Page 6 of 19
Case 2:19-bk-12589-SK   Doc 21 Filed 06/12/19 Entered 06/12/19 17:37:54   Desc
                         Main Document    Page 7 of 19
Case 2:19-bk-12589-SK   Doc 21 Filed 06/12/19 Entered 06/12/19 17:37:54   Desc
                         Main Document    Page 8 of 19
Case 2:19-bk-12589-SK   Doc 21 Filed 06/12/19 Entered 06/12/19 17:37:54   Desc
                         Main Document    Page 9 of 19
Case 2:19-bk-12589-SK   Doc 21 Filed 06/12/19 Entered 06/12/19 17:37:54   Desc
                        Main Document    Page 10 of 19
Case 2:19-bk-12589-SK   Doc 21 Filed 06/12/19 Entered 06/12/19 17:37:54   Desc
                        Main Document    Page 11 of 19
Case 2:19-bk-12589-SK   Doc 21 Filed 06/12/19 Entered 06/12/19 17:37:54   Desc
                        Main Document    Page 12 of 19
Case 2:19-bk-12589-SK   Doc 21 Filed 06/12/19 Entered 06/12/19 17:37:54   Desc
                        Main Document    Page 13 of 19
Case 2:19-bk-12589-SK   Doc 21 Filed 06/12/19 Entered 06/12/19 17:37:54   Desc
                        Main Document    Page 14 of 19
Case 2:19-bk-12589-SK   Doc 21 Filed 06/12/19 Entered 06/12/19 17:37:54   Desc
                        Main Document    Page 15 of 19
Case 2:19-bk-12589-SK   Doc 21 Filed 06/12/19 Entered 06/12/19 17:37:54   Desc
                        Main Document    Page 16 of 19
Case 2:19-bk-12589-SK   Doc 21 Filed 06/12/19 Entered 06/12/19 17:37:54   Desc
                        Main Document    Page 17 of 19
Case 2:19-bk-12589-SK   Doc 21 Filed 06/12/19 Entered 06/12/19 17:37:54   Desc
                        Main Document    Page 18 of 19
Case 2:19-bk-12589-SK   Doc 21 Filed 06/12/19 Entered 06/12/19 17:37:54   Desc
                        Main Document    Page 19 of 19
